MR. JUSTICE UNDERWOOD, dissenting: Defendants, the appellate court, and a majority of my colleagues concede that defendants not only held their “smoke-in” on the Capitol grounds after being refused permission to do so, but also refused when later requested to leave after occupying the grounds for three to four hours. Their convictions are reversed, however, because they were not “interfer[ing] with another person’s lawful use or enjoyment” of the grounds. (Ill. Rev. Stat. 1977, ch. 38, par. 21 — 5(a).) This is said to be so despite undisputed testimony that some of the group led by defendant Duda were drunk, others littering the grounds, striking the liberty bell replica with wood and metal objects, sitting in trees and breaking tree branches, and still others were linking arms and sitting or lying down so as to impede their removal. The appellate court said this conduct did not constitute “permanent” interference, but only created a “temporary eyesore,” but I find no statutory requirement that the interference with lawful use or enjoyment be permanent. Nor does it seem to me the General Assembly could have intended to permit interference so long as it was something less than permanent. My colleagues justify their reversal of the convictions because the record shows “no interference with any official activity or public access to the grounds.” (84 Ill. 2d at 412.) It seems to me, however, quite clear that the conduct of these defendants constituted a plain and immediate interference with the duty of the Secretary of State to preserve and protect the Capitol grounds. (Ill. Rev. Stat. 1977, ch. 124, par. 5(7).) Certainly we need not ignore the obvious fact that enjoyment of the normally attractive Capitol grounds by passing pedestrians or motorists was diminished by the accumulated litter. And to say that the presence of 150 law-enforcement officers attempting to remove several hundred reluctant demonstrators does not interfere with or inhibit to any degree the public’s right to use and enjoy the Capitol grounds and the Secretary’s duty to preserve and protect them is a dissembling exercise which I cannot join. I would affirm the judgments of conviction. MR. JUSTICE RYAN joins in this dissent.